     Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

ANNABEL GOSS,                                  CASE NO.:

         Plaintiff,

v.

JUNIOR FOOD STORES OF WEST
FLORIDA, INC.,
a Florida Profit Corporation,

      Defendant.
________________________________/

                      COMPLAINT & DEMAND FOR JURY TRIAL

         Plaintiff, ANNABEL GOSS (“Plaintiff” or “Ms. Goss”), by and through

undersigned counsel, files this Complaint against Defendant, JUNIOR FOOD STORES

OF WEST FLORIDA, INC. (“Defendant” or “JFS”), and states as follows:

                               NATURE OF THE SUIT

           1.    This action is brought under the Fair Labor Standards Act (“FLSA”) to

recover from Defendant overtime compensation, liquidated damages, declaratory relief,

reasonable attorneys’ fees and costs, and any other damages permitted by law.

                       PARTIES, JURISDICTION, AND VENUE

         2.      Ms. Goss was an employee who performed services on behalf of

Defendant in Santa Rosa County, Florida.

         3.      JFS is a Florida profit corporation located in Westborough,

Massachusetts, and which, at all times relevant, performed work in Santa Rosa County,

Florida.



                                           1
  Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 2 of 7



       4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to

the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”),

to recover unpaid overtime wages, an additional equal amount as liquidated damages, to

obtain declaratory relief, and reasonable attorneys’ fees and costs.

       5.      Venue is proper in this Court, as the actions giving rise to this lawsuit

occurred in Santa Rosa County, Florida.

                                  FLSA COVERAGE

       6.      At all times material hereto, Defendant was, and continues to be an

“employer” within the meaning of 29 U.S.C. § 203(d).

       7.      At all times material hereto, Plaintiff was an “employee” within the

meaning of the FLSA.

       8.      At all times material hereto, Defendant was Plaintiff’s “employer” within

the meaning of the FLSA.

       9.      At all times material hereto, Defendant was, and continues to be, an

“enterprise engaged in commerce” or in the production of goods for commerce as defined

by the FLSA.

       10.     At all times material hereto, Defendant was primarily engaged in

operating convenience stores in and around Santa Rosa County, Florida.

       11.     At all times material hereto, Plaintiff was “engaged in commerce” within

the meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

       12.     At all times material hereto, Plaintiff was engaged in the “production of

goods for commerce” and subject to the individual coverage of the FLSA, but not for

purposes of the Motor Carrier Act.


                                            2
  Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 3 of 7



       13.       At all times material hereto, Defendant had two (2) or more employees

handling, selling, or otherwise working on goods or materials that had been moved in or

produced for commerce, such as household goods, foodstuffs, beverages, etc., but which

had come to rest within its store location in Santa Rosa County, Florida.

       14.       At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendant, in that Defendant could not operate its

business without Cashiers like Plaintiff.

                              FACTUAL ALLEGATIONS

       15.       Ms. Goss worked for Defendant under the title of Cashier at multiple

stores owned by Defendant from April 1, 2019, through July 1, 2019.

       16.       Ms. Goss always worked in Santa Rosa County, Florida, and/or

nearby/adjacent counties, and her activities were at all times controlled and closely

supervised by Defendant’s managers and supervisors.

       17.       Ms. Goss had no authority to hire or fire employees of JFS.

       18.       Ms. Goss had no authority to discipline employees of JFS.

       19.       Ms. Goss had no authority to determine the schedules to be worked by

any employees of JFS, or to change the schedules.

       20.       Ms. Goss had no authority to set rates of pay for other employees or

agents of JFS.

       21.       Ms. Goss had no input into performance reviews of other employees or

agents of JFS.

       22.       All of Ms. Goss’s major decisions had to be cleared in advance by one of

JFS’s supervisors.


                                             3
  Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 4 of 7



        23.      Ms. Goss was closely monitored by JFS’s managers and supervisors at

all times.

        24.      Ms. Goss followed procedures established by JFS and did exactly as he

was instructed to do.

        25.      Ms. Goss’s duties were to perform cashier services on behalf of

Defendant’s customers.

        26.      Throughout Plaintiff’s employment, Defendant regularly required

Plaintiff to work in excess of forty (40) hours per week.

        27.      Defendant hired Plaintiff at an hourly rate of $10.00 per hour.

        28.      Plaintiff regularly worked fifty (50) or more hours per week for

Defendant.

        29.      Defendant failed to pay Plaintiff full and proper overtime compensation

for all hours worked over forty (40) per week during the above-noted time period.

        30.      When Plaintiff worked more than forty (40) hours in a given work week,

Defendant failed to properly pay her for all overtime hours worked.

        31.      Defendant routinely failed to pay Plaintiff anything at all for overtime

hours that she worked, and even failed to pay her for regular-rate hours that she worked.

        32.      Plaintiff should have been compensated at the rate of one-and-one-half

times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40)

hours per week, as required by the FLSA, throughout her employment.

        33.      Defendant violated Title 29 U.S.C. §207 in that:

        (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

              her period of employment with Defendant;


                                             4
  Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 5 of 7



       (b) No payments or provisions for payment have been made by Defendant to

             properly compensate Plaintiff at the statutory rate of one-and-one-half times

             Plaintiff’s regular rate for all hours worked in excess of forty (40) hours per

             work week, as provided by the FLSA; and

       (c) Defendant failed to maintain proper time records as mandated by the FLSA.

       34.      Prior to violating the FLSA, Defendant did not consult with an attorney

to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt

from recovering payment for all overtime worked under the FLSA.

       35.      Prior to violating the FLSA, Defendant did not consult with the

Department of Labor to evaluate whether Plaintiff’s actual job duties and pay structure

rendered her exempt from recovering payment for all overtime worked under the FLSA.

       36.      Prior to violating the FLSA, Defendant did not consult with an accountant

to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt

from recovering payment for all overtime worked under the FLSA.

       37.      Based on the allegations in Paragraphs 34-36, above, Plaintiff is entitled

to liquidated damages, as Defendant has no objective or subjective good faith belief that

its pay practices were in compliance with the FLSA.

       38.      Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.

to represent her in the litigation and has agreed to pay the firm a reasonable fee for its

services.

                               COUNT I
        VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

       39.      Plaintiff reincorporates and re-alleges paragraphs 1 through 38 of the

Complaint as though set forth fully herein, and further alleges as follows:

                                              5
  Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 6 of 7



       40.     Plaintiff is entitled to be paid time-and-one-half her regular rate of pay

for each hour worked in excess of forty (40) per work week.

       41.     During Plaintiff’s employment with Defendant, Plaintiff regularly

worked overtime hours, but was not paid full and proper time-and-one-half

compensation for all hours worked.

       42.     Plaintiff was not an exempt employee as defined by the FLSA, and was

instead an hourly-paid, non-exempt employee as defined by the FLSA.

       43.     As a result of Defendant’s intentional, willful, and unlawful acts in

refusing to pay Plaintiff time-and-one-half her regular rate of pay for each hour worked

in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

damages, in addition to incurring reasonable attorneys’ fees and costs.

       44.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

favor against Defendant, and that this Court:

               a. Declare, pursuant to the FLSA, that the acts and practices complained

                  of herein are in violation of the maximum hour provisions of the

                  FLSA;

               b. Award Plaintiff overtime compensation in the amount due to her for

                  time worked in excess of forty (40) hours per work week;

               c. Award Plaintiff liquidated damages in an amount equal to the

                  overtime award;

               d. Award Plaintiff reasonable attorney’s fees and costs and expenses of


                                           6
  Case 3:20-cv-05763-MCR-HTC Document 1 Filed 08/24/20 Page 7 of 7



                   the litigation pursuant to 29 U.S.C. §216(b);

               e. Award Plaintiff pre-judgment interest; and order any other and further

                   relief that the Court deems just and proper.

                                    JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as a matter of right by

jury.

        DATED this 24th day of August, 2020.

                                       Respectfully Submitted,

                                       By: /s/Noah E. Storch
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476
                                       RICHARD CELLER LEGAL, P.A.
                                       10368 W. SR 84, Suite 103
                                       Davie, Florida 33324
                                       Telephone: (866) 344-9243
                                       Facsimile: (954) 337-2771
                                       E-mail:noah@floridaovertimelawyer.com

                                       Trial Counsel for Plaintiff




                                             7
